DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Israni (20120034360).
Israni teaches a method of operating a kitchen appliance having a motor (par. 0052), the method comprising the steps of:
receiving at a processor (par. 0037) a stored sequence of user settings (par. 0070; stored in memory; par. 0083 user input or default; par. 0070 par. 0083 last 7 lines pre-programmed time), the user settings including a motor setting (par. 0074 time mix and kneading; par. 0083, par. 0084 values; par. 0068 predetermined range), and a stored sequence (par. 0070 customized of preconditioned model; par. 0063; stages of generation of dough; par. 0083) of a recorded parameter (par. 0070 manually configured; flour/ brand; par. 0083 type/brand flour used user input), the recorded parameter having been recorded while the device is in operation (par. 0070 custom mode and stored; invoked through control panel; par. 0062 sense periodically), prior to receiving the stored sequence of user settings (par. 0070;custom mode stored in apparatus prior to subsequent user invoking of custom mode; invoked through control panel), wherein time intervals between each recorded value of the recorded parameter are recorded in the sequence of the recorded parameter (par. 0074 time mix and kneading; par. 0084 values; par. 0068 predetermined range, par. 0063; stages of generation of dough), and
wherein the user settings are associated with the recorded parameter;
segmenting at the processor the stored sequence of user settings (par. 0074 time mix and kneading; par. 0084 values; par. 0068 predetermined range, par. 0063; stages of generation of dough) and/or the stored sequence of the recorded parameter into preparation segments (par. 0063; stages of generation of dough), the stored sequence of the user settings and/or the stored sequence of recorded parameter being segmented (par. 0063; stages of generation of dough), by detecting a change in the stored sequence of user settings and/or the stored sequence of the recorded parameter (par. 0063).
applying at the processor the stored sequence of user settings to the kitchen appliance (par. 0063 microprocessor control; par. 0077 sequence of steps).
with a sensor (par. 0063, par. 0083 last 5 lines), sensing a sensed parameter while the stored sequence of user settings is applied to the kitchen appliance (par. 0063).
determining at the processor a difference between the sensed parameter and a corresponding recorded parameter of the stored sequence of the recorded parameter (par. 0062, 0063).
when the determined difference (par. 0092 resistance while kneading) between the sensed parameter (par. 0092; resistance sensed) and the corresponding recorded parameter exceeds a difference threshold (par. 0092; resistance), adjusting at the processor at least one user setting applied (par. 0092; power for necessary torque, time continued till optimal consistency) and
applying, by the processor, the adjusted user setting to the motor to adjust a motor torque (par. 0092 supply more power to maintain necessary torque).
The adjustment of the at least one user setting is performed by an amount having a linear relationship (par. 0063; sufficient electricity, sufficient torque relative optimal consistency, par. 0068, ingredient quantity, time corresponding; linear relationship relative par. 0074 time mix and kneading; par. 0084 values; par. 0068 predetermined range; par. 0063; sufficient electricity, sufficient torque relative optimal consistency, par. 0068, ingredient quantity, time corresponding) to a percentage difference between the sensed parameter (par. 0062; power consumption; par. 0063 consistency) and the corresponding recorded parameter (par. 0063 optimal consistency) or according to an amount defined in a look-up table (par. 0063; stage; par. 0068 predetermined range; par. 0070 preprogramed stored in memory, par. 0071 par. 0076; 0084; par. 0092 preconfigured)
With respect to claim 22, Israni teaches a method of operating a kitchen appliance having a motor (par. 0052), the method comprising the steps of:
receiving at a processor (par. 0037) a stored sequence of user settings (par. 0070; stored in memory; par. 0083 last 7 lines pre-programmed time), the user settings including a motor setting (par. 0074 time mix and kneading; par. 0084 values; par. 0068 predetermined range), and a stored sequence of a recorded parameter (par. 0063; stages of generation of dough) the recorded parameter having been recorded while the device is in operation (par. 0070 custom mode and stored; invoked through control panel; par. 0062 sense periodically), prior to receiving the stored sequence of user settings (par. 0070;custom mode stored in apparatus prior to subsequent user invoking of custom mode; invoked through control panel), wherein time intervals between each recorded value of the recorded parameter are recorded in the sequence of the recorded parameter (par. 0074 time mix and kneading; par. 0084 values; par. 0068 predetermined range, par. 0063; stages of generation of dough), 
applying at the processor the stored sequence of user settings to the kitchen appliance (par. 0063 microprocessor control; par. 0077 sequence of steps).
with a sensor (par. 0063, par. 0083 last 5 lines), sensing a sensed parameter while the stored sequence of user settings is applied to the kitchen appliance (par. 0063).
determining at the processor a difference between the sensed parameter and a corresponding recorded parameter of the stored sequence of the recorded parameter (par. 0062, 0063).
when the determined difference (par. 0092 resistance while kneading) between the sensed parameter (par. 0092; resistance sensed) and the corresponding recorded parameter exceeds a difference threshold (par. 0092; resistance), adjusting at the processor at least one user setting applied (par. 0092; power for necessary torque, time continued till optimal consistency) and
applying, by the processor, the adjusted user setting to the motor to adjust a motor torque (par. 0092 supply more power to maintain necessary torque).
The adjustment of the at least one user setting is performed by an amount having a linear relationship (par. 0063; sufficient electricity, sufficient torque relative optimal consistency, par. 0068, ingredient quantity, time corresponding; linear relationship relative par. 0074 time mix and kneading; par. 0084 values; par. 0068 predetermined range; par. 0063; sufficient electricity, sufficient torque relative optimal consistency, par. 0068, ingredient quantity, time corresponding) to a percentage difference between the sensed parameter (par. 0062; power consumption; par. 0063 consistency) and the corresponding recorded parameter (par. 0063 optimal consistency) or according to an amount defined in a look-up table (par. 0063; stage; par. 0068 predetermined range; par. 0070 preprogramed stored in memory, par. 0071 par. 0076; 0084; par. 0092 preconfigured)
With respect to claim 2, the user setting (par. 0084 timing custom mode par. 0070 time for kneading) is adjusted by adjusting a duration the user setting is maintained (par. 0068; not optimal consistency additional ingredient, increase kneading time required).
The user setting is adjusted linearly to (par. 0063; sufficient electricity, sufficient torque relative optimal consistency, par. 0068, ingredient quantity, time corresponding) the percentage of the difference between the sensed parameter (par. 0062; power consumption; par. 0063 consistency) and the corresponding recorded parameter (par. 0063 optimal consistency).
Presenting on a user interface the preparation segments as distinct recipe steps (par. 0042; parameters provided to user interface).
The stored sequence of the recorded parameter is segmented at a time corresponding to a change in the stored sequence of user settings (par. 0044 status indicator; par. 0063; stages of generation of dough; par. 0068 time of automatic adjustment relative; par. 0077 sequence steps).
With respect to claim 8, a further step of adding text to the distinct recipe steps (par. 0042; suitable values), the text reflecting the change in the stored sequence of user settings (par. 0042; enable user to change values).
Wherein applying, by the processor, the adjusted user setting, comprises:
applying, by the processor, the adjusted user setting to the motor to adjust a motor torque to reduce the determined difference (par. 0063).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 11, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (4747690) in view of Israni (20120034360).
Hayashi teaches a method of operating a kitchen appliance having a motor (col. 2 line 64; drive device), the method comprising the steps of:
receiving at a processor (col. 4 lines 62; computer control device) a stored sequence of user settings (col. 3 lines 42-51; col. 4 lines 13-15; any setting displayed to user), the user settings including a motor setting (col. 3 lines 40-50), and a stored sequence of a recorded parameter (col. 3 lines 42-44), the recorded parameter having been recorded while the device is in operation (col. 5 lines 10-13).
Alternatively, receiving at a processor (col. 4 lines 62; computer control device) a stored sequence of user settings (col. 5 lines 4-9; col. 7 lines 13-14 control values), the user settings including a motor setting (col. 3 lines 40-50 or col. 2 lines 64-65 for rotating an agitator), and a stored sequence (col. 7 lines 13-14; measured values during kneading displayed continuously relative time) of a recorded parameter (col. 7 lines 13-14 measured values during), the recorded parameter having been recorded while the device is in operation (col. 7 lines 13-14; measured values during kneading).
segmenting at the processor the stored sequence of user settings (col. 3 lines 42-50) and/or the stored sequence of the recorded parameter into preparation segments (col. 3 lines 42-50), the stored sequence of the user settings and/or the stored sequence of recorded parameter being segmented (col. 3 lines 42-50), by detecting a change in the stored sequence of user settings (col. 5 lines 14-16) and/or the stored sequence of the recorded parameter (col. 5 lines 14-16).
applying at the processor the stored sequence of user settings to the kitchen appliance (col. 3 lines 20-21; actuate device).
with a sensor (col. 3 lines 7-17), sensing a sensed parameter while the stored sequence of user settings is applied to the kitchen appliance (col. 5 lines 4-9).
determining at the processor a difference between the sensed parameter and a corresponding recorded parameter of the stored sequence of the recorded parameter (col. 5 lines 14-16).
when the determined difference between the sensed parameter and the corresponding recorded parameter exceeds a difference threshold (col. 6 lines 37-38 top limit), adjusting at the processor at least one user setting applied (col. 5 lines 6-9; program to calculate) and
applying, by the processor, the adjusted user setting to the motor to adjust an agitator speed (col. 8 lines 21-22).
The adjustment of the at least one user setting is performed by an amount having a linear relationship (col. 5 lines 6-9; increase or reduce time; linear relative values transmitted with control values stored in the device) to a percentage difference (col. 6 lines 30-33; average) between the sensed parameter (col. 6 lines 30-33; strain value) and the corresponding recorded parameter (col. 6 lines 51-57) or a look up table (col. 5 lines 4-9, col. 5 lines 14-16; col. 6 lines 17-18).
Hayashi teaches with respect to claim 22, a method of operating a kitchen appliance having a motor (col. 2 line 64; drive device), the method comprising the steps of:
receiving at a processor (col. 4 lines 62; computer control device) a stored sequence of user settings (col. 3 lines 42-51; col. 4 lines 13-15; any setting displayed to user), the user settings including a motor setting (col. 3 lines 40-50), and a stored sequence of a recorded parameter (col. 3 lines 42-44), the recorded parameter having been recorded while the device is in operation (col. 5 lines 10-13).
Alternatively, receiving at a processor (col. 4 lines 62; computer control device) a stored sequence of user settings (col. 5 lines 4-9; col. 7 lines 13-14 control values), the user settings including a motor setting (col. 3 lines 40-50 or col. 2 lines 64-65 for rotating an agitator), and a stored sequence (col. 7 lines 13-14; measured values during kneading displayed continuously relative time) of a recorded parameter (col. 7 lines 13-14 measured values during), the recorded parameter having been recorded while the device is in operation (col. 7 lines 13-14; measured values during kneading).
segmenting at the processor the stored sequence of user settings (col. 3 lines 42-50) and/or the stored sequence of the recorded parameter into preparation segments (col. 3 lines 42-50), the stored sequence of the user settings and/or the stored sequence of recorded parameter being segmented (col. 3 lines 42-50), by detecting a change in the stored sequence of user settings (col. 5 lines 14-16) and/or the stored sequence of the recorded parameter (col. 5 lines 14-16).
applying at the processor the stored sequence of user settings to the kitchen appliance (col. 3 lines 20-21; actuate device).
with a sensor (col. 3 lines 7-17), sensing a sensed parameter while the stored sequence of user settings is applied to the kitchen appliance (col. 5 lines 4-9).
determining at the processor a difference between the sensed parameter and a corresponding recorded parameter of the stored sequence of the recorded parameter (col. 5 lines 14-16).
when the determined difference between the sensed parameter and the corresponding recorded parameter exceeds a difference threshold (col. 6 lines 37-38 top limit), adjusting at the processor at least one user setting applied (col. 5 lines 6-9; program to calculate) and
applying, by the processor, the adjusted user setting to the motor to adjust an agitator speed (col. 8 lines 21-22).
The adjustment of the at least one user setting is performed by an amount having a linear relationship (col. 5 lines 6-9; increase or reduce time; linear relative values transmitted with control values stored in the device) to a percentage difference (col. 6 lines 30-33; average) between the sensed parameter (col. 6 lines 30-33; strain value) and the corresponding recorded parameter (col. 6 lines 51-57) or a look up table (col. 5 lines 4-9, col. 5 lines 14-16; col. 6 lines 17-18).
Hayashi teaches a kneading operation comprising measuring strain on an agitator for comparison to control value ranges to achieve a product of controlled dough quality and thus one of ordinary skill in the art would have been motivated to look to the art of feedback control of dough indicative of dough consistency in a kneading operation as taught by Israni.


Hayashi teaches the length of time and strain values in each stage of kneading may vary depending on the composition of the materials used (col. 3 lines 63-65) in addition to recognizing the control values determined based on values measured by a number of test runs on the bread dough (col. 5 lines 10-13).
Israni teaches prior to receiving the stored sequence of user settings (par. 0070;custom mode stored in apparatus prior to subsequent user invoking of custom mode; invoked through control panel), wherein time intervals between each recorded value of the recorded parameter are recorded in the sequence of the recorded parameter (par. 0074 time mix and kneading; par. 0084 values; par. 0068 predetermined range, par. 0063; stages of generation of dough),
Thus since Hayashi recognizes the length of time and strain values in each stage of kneading may vary depending on the composition of the materials used (col. 3 lines 63-65), since Israni teaches providing a custom mode which allows the user to provide different composition for making bread and optimizing the condition to achieve an option of one serving of dough (par. 0070), since Hayashi teaches the controlled values determined based on values measured by a number of test runs on the bread dough (col. 5 lines 10-13) where Israni teaches a same test run relative the custom user option and saving in the apparatus for subsequent use.
It would have been obvious to one of ordinary skill in the art to incorporate the custom mode as taught by Israni, into the processor of stored sequence of recorded parameters as taught by both since test runs are required as taught by Hayashi, providing a user a saved custom mode as taught by Israni thus providing the advantage of increasing the different compositions of dough which may be automatically controlled as a result of a first operation which defines the conditions for the subsequent operations and providing the user the advantage of both automated operation of a previous operation which is saved and the further advantage of manual adjustment specific to user taste.
 Though silent to the adjusted motor setting being adjusting motor torque or with respect to claim 22 where the motor setting is specific motor torque, Hayashi does teach controlling and real-time adjustment of dough properties by comparing strain of the agitator vs time for providing a control of values of strain (col. 5 lines 45-48).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide control over motor torque, which is responsible for the speed of the agitator since Hayashi teaches the computer automatically adjusting rotation speed of the agitator (col. 8 lines 20-22) based on logical decision thereby directing the best speed of rotation (col. 7 lines 44-48) in a kneading process which comprises dough which goes through a chronological change in strain caused on the agitator (col. 3 lines 42-45), since Israni teaches a same dough development comprising sensing resistance of a same agitator driven by a drive unit as taught by Hayashi (par. 0063) and since Israni teaches measuring torque of the mixing and kneading unit for providing feedback to control speed of the blade (par. 0083 last 5 lines) thus achieving a same optimal dough quality as desired by both by detecting resistance or strain of the agitator and providing motor control to provide sufficient electricity to generate a sufficient torque for kneading the dough to optimal consistency as taught by Israni (par. 0063) and directly controlling the agitator speed based on logical decision derived by the program stored in the computer (col. 7 lines 44-49) as desired by both.
With respect to claim 2, the user setting is adjusted by adjusting a duration the user setting is maintained (col. 5 lines 6-9).
The user setting is adjusted proportional to (col. 5 lines 6-9; increase or reduce time) the percentage of the difference (col. 6 lines 30-33; average) between the sensed parameter (col. 6 lines 30-33; strain value) and the corresponding recorded parameter (col. 6 lines 51-57).
The user setting is adjusted proportional to the percentage of the difference between an average of the sensed parameter and an average of the corresponding recorded parameter (col. 6 lines 30-40) .
Presenting on a user interface the preparation segments as distinct recipe steps (col. 4 lines 12-14; col. 3 lines 34-36).
The stored sequence of the recorded parameter is segmented at a time corresponding to a change in the stored sequence of user settings (col. 5 lines 45-47).
With respect to claim 8, a further step of adding text to the distinct recipe steps (col. 4 lines 13-15), the text reflecting the change in the stored sequence of user settings (col. 4 lines 13-15 when in desired range).
With respect to claim 11, Hayashi teaches though control values for kneading materials are shown as a standard, the time required varies depending on the materials and their composition (col. 7 lines 17-20) including decreasing a time required for kneading (col. 7 lines 21-29).  Hayashi further teaches completion of the sequence of user settings however is silent to receiving a user command for additional operation.  Though silent to such, it would have been obvious to one of ordinary skill in the art at the time the invention was filed receive a user command for a subsequent batch after completion of a first batch thus providing the desired intent of providing more than one operation, or more than one kneaded product.
Hayashi teaches in response to the user command for additional operation, i.e. standard, re-applying the user settings applied prior to completion.  Though silent to the second operation relative a second batch for a reduced period of time, Hayashi teaches though control values for kneading materials are shown as a standard, the time required varies depending on the materials and their composition (col. 7 lines 17-20) including decreasing a time required for kneading (col. 7 lines 21-29).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a reduced time for its art recognized purpose of kneading different ingredients or different amounts of ingredients as taught by Hayashi.
Though silent to saving, Hayashi teaches a storing device and program (col. 5 lines 4-8).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to save the program executed as taught by Hayashi the providing storage of a custom configuration specific to a user as programmed control for future accessing which may be executed by the operating system (par. 0071) as taught by Israni (par. 0070).
Hayashi teaches with respect to claim 20, applying, by the processor, the adjusted user setting to the motor.  Though silent to adjust a motor torque to reduce the determined difference as taught by Israni (par. 0063) Hayashi does teach controlling and real-time adjustment of dough properties by comparing strain of the agitator vs time for providing a control of values of strain (col. 5 lines 45-48).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide control over motor torque, which is responsible for the speed of the agitator since Hayashi teaches the computer automatically adjusting rotation speed of the agitator (col. 8 lines 20-22) based on logical decision thereby directing the best speed of rotation (col. 7 lines 44-48) in a kneading process which comprises dough which goes through a chronological change in strain caused on the agitator (col. 3 lines 42-45), since Israni teaches a same dough development comprising sensing resistance of a same agitator driven by a drive unit as taught by Hayashi (par. 0063) and since Israni teaches measuring torque of the mixing and kneading unit for providing feedback to control speed of the blade (par. 0083 last 5 lines) thus achieving a same optimal dough quality as desired by both by detecting resistance or strain of the agitator and providing motor control to provide sufficient electricity to generate a sufficient torque for kneading the dough to optimal consistency as taught by Israni (par. 0063) and directly controlling the agitator speed based on logical decision derived by the program stored in the computer (col. 7 lines 44-49) as desired by both.

Response to Arguments
With respect to applicants urging Israni is silent to a recorded parameter which “is then used in future operations of the kitchen appliance”, importantly Israni teaches custom mode which may be saved in the apparatus (par. 0076) in addition to teaching the selection of stored mode by the user saved as a custom mode stored in the memory (par. 0070).
With respect to applicants urging Israni is silent to the recorded parameter having been recorded while the device is in operation, applicant is urged to par. 0076 which teaches as a result of the custom values the operation is completed and “the custom mode may be saved in the apparatus”.  Israni teaches the mode comprising par. 0074 time mix and kneading; par. 0084 values; par. 0068 predetermined range, par. 0063; stages of generation of dough which are subsequently saved as a custom mode (par. 0076).
With respect to applicants urging Israni only teaches monitoring for halting the kneading operation, importantly Israni teaches the kneading operation is not limited to a single phase but includes multiple sensed phases (par. 0090-0092) in addition to specifically teaching the custom mode stored in the memory includes values for blade rotation, power consumption/speed etc., timing.”
Israni further teaches “electrical reading while kneading dough of optimal consistency may be taken at testing stage of product” (par. 0085) and par. 0070 statistical data.
With respect to applicants urging Israni teaching of type or brand of flour is not a parameter.  Importantly it is noted that it is this teaching which dictates the operation for saving as a custom mode.  Though applicant urges the type or brand is not a parameter, importantly the values for obtaining optimal consistency are determined relative that type or brand, where it is importantly noted the “custom mode” stored in the memory includes values for blade rotation, power consumption/speed etc., timing.”
With respect to applicants urging the application relates to a particular parameter which is temperature and in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., temperature) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to applicants urging Israni does not have the functionality to allow a user to store a sequence of values for a particular parameter that can then all be implemented in a single period/cycle of use of the appliance, applicant is urged to par. 0070 which specifically teaches “the custom mode may be saved in the apparatus”.
With respect to applicants urging directed to Hayashi, and applicants urging Hayashi is limited to pre-recorded values, importantly Hayashi recognizes control values determined based on values measured by a number of test runs on the bread dough (col. 5 lines 10-13).  Hayashi recognizes prior to being able to select a specific operation relative a bread type, control values must first be established.  Though silent to the control values relative a user selection of a previously controlled operation, Hayashi teaches the length of time and strain values in each stage of kneading may vary depending on the composition of the materials used (col. 3 lines 63-65).  
Thus since Hayashi recognizes the length of time and strain values in each stage of kneading may vary depending on the composition of the materials used (col. 3 lines 63-65), since Israni teaches providing a custom mode which allows the user to provide different composition for making bread and optimizing the condition to achieve an option of one serving of dough (par. 0070), since Hayashi teaches the controlled values determined based on values measured by a number of test runs on the bread dough (col. 5 lines 10-13) where Israni teaches a same test run relative the custom user option and saving in the apparatus for subsequent use.
It would have been obvious to one of ordinary skill in the art to incorporate the custom mode as taught by Israni, into the processor of stored sequence of recorded parameters as taught by both since test runs are required as taught by Hayashi, providing a user a saved custom mode as taught by Israni thus providing the advantage of increasing the different compositions of dough which may be automatically controlled as a result of a first operation which defines the conditions for the subsequent operations and providing the user the advantage of both automated operation of a previous operation which is saved and the further advantage of manual adjustment specific to user taste.
With respect to applicants urging Israni is silent to the claimed motor control.  Importantly Israni specifically teaches the stages of dough are distinguishable to achieve optimal consistency and more specifically recording motor specific parameters, at different stages of the formation of the dough and comparing real time such that device is configured to detect each of such states and perform corrective action to obtain dough of optimal consistence relative a user provided flour type/brand, i.e. “customized of preconfigured model” (par. 0070).
Israni teaches real time comparison such that the apparatus is “configured to detect each of such states and to perform corrective steps to obtain dough of optimal consistency.
Hayashi teaches the quality of dough that will be produced can be predicted during the kneading operation. Therefore, to attain the desired result, on the basis of stored data, the computer automatically adjusts the rotation speed of the agitator of the kneading apparatus. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792